UNITED STATES SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. FORM 8-K CURRENT REPORTPURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 23, 2007 MICROTEK MEDICAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) Georgia 0-24866 58-1746149 (State or Other Jurisdictionof Incorporation) (Commission File Number) (IRS Employer Identification No.) 13000 Deerfield Parkway, Suite 300, Alpharetta, Georgia 30004(Address of principal executive office) (zip code) Registrant's telephone number, including area code: (678) 896-4400 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On October 23, 2007, the Board of Directors of Microtek Medical Holdings, Inc. (the “Company”) acted to amend the Company’s Amended and Restated Bylaws for purposes of allowing book-entry ownership of the Company’s shares. The Amended and Restated Bylaws, as so amended, are contained in Exhibit 3.1 attached to this report and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (a) Financial statements of businesses acquired. N/A (b) Pro forma financial information. N/A (c) Shell company transactions. N/A (d) Exhibits. Exhibit Number Description 3.1 Amended and Restated Bylaws of Microtek Medical Holdings, Inc. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MICROTEK MEDICAL HOLDINGS, INC. Date: October 25, 2007 By: /s/ Dan R. Lee Dan R. Lee, Chairman, President and Chief Executive Officer 3 EXHIBIT INDEX Exhibit Number Description 3.1 Amended and Restated Bylaws of Microtek Medical Holdings, Inc.
